DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The previous 112(b) rejection has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 101

The previous 101 rejection has been withdrawn in light of Applicant’s amendment.

Response to Arguments

	Summary of Remarks (@ response page labeled 8): “Turning next to step f. of claim 1, paragraph [0158] of Mortier cited by the Office Action describes the device deployment directly within the valve. In contrast, claim 1 recites in step f. a method to 

	Examiner’s Response: Upon further consideration, the Examiner agrees that Mortier et al. does not demonstrate conforming the anatomy to the device, and then conforming the device by inverse morphing.  As such, the rejection has been withdrawn.


Allowable Subject Matter

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose Simulation, by the finite elements method, of the deformation of the second mesh thus obtained, by inverse morphing, dependent on the previously determined morphing parameters, to the geometry of the complex surface of the cavity, so as to simulate the unfurling of the unfurlable made-to-measure device once installed in the cavity, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662